Exhibit 10.58

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. INFORMATION THAT
WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT  

1. CONTRACT ID CODE

     

PAGE OF PAGES

1        |        4

2. AMENDMENT/MODIFICATION NO.

 

0003

     

3. EFFECTIVE DATE        

 

See Block 16C

 

4. REQUISITION/PURCHASE REQ. NO.

  5. PROJECT NO, (If applicable) 6. ISSUED BY   CODE     ASPR-BARDA    

7. ADMINISTERED BY (If other than Item 6)

  CODE     ASPR-BARDA01

 

ASPR-BARDA

200 Independence Ave., s.w.

Room 640-G

Washington DC 20201

 

 

 

ASPR-BARDA

330 Independence Ave, SW, Rm G644

Washington DC 20201

   

  (x)      

9A.    AMENDMENT OF SOLICITATION NO.

8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP code)    

9B.    DATED (SEE ITEM 11)

 

PFENEX, INC 1358378

FENEX BIOPHARMACEUTICALS, INC.

10790 ROSELLE ST

SAN DIEGO CA 921211718

          X      

10A. MODIFICATION OF CONTRACT/ORDER NO.

 

HHSO100201500011C

 

   

10B.  DATED (SEE ITEM 13)

08/14/2015

 

CODE 1358378  

FACILITY CODE    

         

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

☐ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers        ☐ is extended,        ☐ is not
extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning      copies of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (if required)

See Schedule

 

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

CHECK ONE    

A.    THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

  X   FAR 52.243-2 Alternate 1 IAPR 1987) Changes - cost - reimbursement and
Mutual agreement    

B.    THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE
ADMINISTRATIVE CHANGES (such as changes in paying office, appropriation date,
etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).

 

   

C.    THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

 

   

D.    OTHER (Specify type of modification and authority)

 

E. IMPORTANT: Contractor            ☐        is not        ☒ is required to sign
this document and return     1     copies to the issuing office.

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible)

Tax ID Number: 27-1356759

DUNS Number: 013603710

Pfenex - RPA563 and Px563L Advanced Development

1. The purpose of this modification is to revise the Statement of Work (SOW) for
work under the Base period of performance [***].

2. Update ‘Key Personnel’ list.

All other terms and conditions remain the same. This modification does not
affect the contract amount.

Continued…



Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)    16A. NAME AND TITLE OF
CONTRACTING OFFICER (Type or print) Hubert C. Chen, Chief Medical Officer       
     WENDELL CONYERS 15B. CONTRACTOR/OFFEROR      15C. DATE SIGNED      16B.
UNITED STATES OF AMERICA      16C. DATE SIGNED      

/s/ Hubert C. Chen

(Signature of person authorized to sign)

       29 Nov 2016     

/s/ Wendell Conyers

(Signature of Contracting Officer)

 

       29 Nov 2016

 

NSN 7540-01-152-8070

Previous edition unusable

    

STANDARD FORM 30 (REV. 10-83)

Prescribed by GSA

FAR (48 CFR) 53.243

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONTINUATION SHEET       

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HHSO100201500011C/0003

   PAGE    OF    


2          |  4

NAME OF OFFEROR OR CONTRACTOR

PFENEX, INC 1358378

    ITEM NO.    

(A)

 

SUPPLIES/SERVICES

(B)

 

  QUANTITY  

(C)

 

  UNIT  

(D)

 

  UNIT PRICE  

(E)

 

  AMOUNT  

(F)

 

See Continuation Page

Discount Terms: NET 30P

Period of Performance: 08/14/2015 to 08/09/2020

                                       

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

      Contract No.   

Continuation Sheet

Block 14

   Page 3 of 4 HHSO100201500011C      

Modification #03

 

     

 

SUMMARY OF CHANGES

 

1. Update key personnel in Article G.3 Key Personnel:

Change PI:

From: [***]

To: [***]

Change PM:

From: [***]

To: [***]

ARTICLE G.3. KEY PERSONNEL

The key personnel specified in this contract are considered to be essential to
work performance. At least 30 days prior to diverting any of the specified
individuals to other programs or contracts (or as soon as possible, if an
individual must be replaced, for example, as a result of leaving the employ of
the Contractor), the Contractor shall notify the Contracting Officer and shall
submit comprehensive justification for the diversion or replacement request
(including proposed substitutions for key personnel) to permit evaluation by the
USG of the impact on performance under this contract. The Contractor shall not
divert or otherwise replace any key personnel without the written consent of the
Contracting Officer. The USG may modify the contract to add or delete key
personnel at the request of the Contractor or USG.

The following individuals are considered to be essential to the work being
performed hereunder:

 

   

Name

  

Title

       [***]    PI and Project Leader      [***]    Chief Medical Officer     

[***]

 

  

Project Management

 

  

 

2. Update the Statement of Work (SOW)

As of 17 November 2016

PX563L/RPA563 ADVANCED DEVELOPMENT

Topic Area of Interest No. 1,

Contractual Statement of Work

The following language was modified from the original contract:

[***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.